Citation Nr: 0634455	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  97-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for residuals of 
shoulder injuries.

5.  Entitlement to service connection for deep vein 
thrombosis of the legs (claimed as circulation problems in 
the legs).  

6.  Entitlement to service connection for a left eye 
disability.

7.  Entitlement to service connection for hiatal hernia.

8.  Entitlement to service connection for residuals of a 
broken bone in the left ankle.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a scar on the 
head.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1997 and July 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The veteran testified in support of these claims at hearings 
held at the RO in July 1999, before a former Board Member, 
and in April 2005, before a Decision Review Officer.  

The Board remanded these claims to the RO for additional 
action in October 1999, May 2002 and June 2003.  For the 
reasons that follow, the Board again REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington 
D.C.

In October 2006, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on its docket pursuant to the authority of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).


REMAND

In a letter dated June 2003, the Board informed the veteran 
that the Veterans Law
Judge (formerly titled Board Member) who conducted the July 
1999 hearing on the
first three claims noted above was no longer employed by the 
Board.  The Board
indicated that, in light of this fact, the veteran had the 
right to testify at another
Board hearing, before a Veterans Law Judge who would decide 
the veteran's claim.
In letters dated June 2003 and July 2003, the veteran 
responded that he wanted to
attend another Board hearing at the RO in support of the 
first three claims noted
above.  Since then, VA has not scheduled the veteran for such 
a hearing.

With regard to the other claims noted above, in a VA Form 9 
(Appeal to Board of Veterans' Appeals) received at the RO in 
May 2000, the veteran noted that he wanted to testify in 
support of such claims at a Board hearing at the RO.  As 
well, in an attached form, he indicated that he wanted to 
testify before a Decision Review Officer at the RO.  VA 
afforded the veteran the latter type of hearing in April 
2005.  However, since filing his VA Form 9, the veteran has 
not withdrawn his initial request for the Board hearing at 
the RO and VA has not scheduled the veteran for such a 
hearing.  

In addition, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became law.  Regulations implementing the VCAA 
were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2005).  The VCAA and its implementing regulations 
are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court also indicated that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, in June 2001, the RO provided the veteran VCAA 
notice on only three of the service connection claims noted 
above.  This notice does not comply with the requirements of 
the law as found by the Court in Dingess/Hartman, and does 
not reference the remaining claims noted above.  
   



This case is thus REMANDED for the following action:

1.  Provide the veteran VCAA notice 
pertaining to all of his claims on 
appeal, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Readjudicate the claims on appeal 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

3.  Arrange for the veteran to be 
afforded a Board hearing at the RO in New 
Orleans, Louisiana, as soon as possible. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



